DETAILED ACTION
1.	This office action is a response to communication submitted on 05/14/2021.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 05/14/2021 and 11/09/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers merely to “a system for an inverter” comprising a first and a second integrated circuit and a motor. The first integrated circuit is configured to provide power to a first set of switches and control a first and a second set of switches. The second integrated circuit is configured to provide power to second set of switches and in case of a fault control both sets of switches.
However, the examiner the claim leads to confusion since it is not clear at the end how is the control circuit designed. Figure 3 of the resent application, which discloses the main embodiment, shows one integrated circuit for the upper switches and one integrated circuit for the lower switches. This architecture is well known in the art-and is shown to additionally be configured to control the upper switches via the integrated circuit of the lower switches. This is also briefly summarized in paragraph [0023] of the present application. However, the claims contradicts the description and the drawings based on this disclosure, since in that case the first integrated circuit is not configured to control the lower switches as disclosed in the claim. On the contrary, claim 1 defines another control architecture, where one integrated circuit controls all the switches and another integrated circuit is used only in case the first integrated circuit experiences a fault. 
Furthermore, claim 1 discloses that the second integrated circuit is configured to control the first set of switches, in case the first integrated circuit is in a faulty state. However, it is clearly disclosed that the first set of switches is powered only by the first integrated circuit. Therefore, it seems rather unclear if the second integrated circuit is also configured to provide the first set of switches with power. Otherwise, it is not fully conceivable how the switches are controlled, while they are not powered. The examiner recognizes that the inverter is an essential part of the claimed apparatus, since the connection between the integrated circuits and the inverter is an inextricable link to the fundamental operation of the system and defines a totally different control architecture. Therefore, claim 1 is currently considered to lack essential features and to attempt to define the invention by reference to external entities. 
Moreover, the terms “voltage value”  and “safe state operation” on the claims do not have an established meaning in the context of the claim and therefore are considered not to be clear. For example any value including 0 V can be under these non-defined value. 
	Corrections are required.
Claim Rejections – 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-5, 7-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by OGURA et al. (US 20210050799 A1).
In regards to claims 1, 13 and 20, OGURA shows (Figs. 1 and 7) a system, a method and the apparatus for an inverter (20) comprising: 
a first integrated circuit (i.e. 50, considered as the integrated circuit) configured to provide power to a first set of switches (i.e. 30 and 21, upper gate circuit and upper arm switching circuit) using a first high voltage supply and a first low voltage supply the first high voltage supply and the first low voltage supply being connected to the first integrated circuit (i.e. Gate driver power supply 50 provides high and low voltage to both upper/lower switching circuit 21/22), and 
selectively control (by control circuit 10) the first set of switches and a second set of switches (pars. 45-46); 
a second integrated circuit (i.e. 70) configured to provide power to the second set of switches (i.e. 40 and 22, upper gate circuit and upper arm switching circuit) using a second high voltage supply and a second low voltage supply (by means of 70, back up), the second high voltage supply and the second low voltage supply being connected to the second integrated circuit (70); and 
an electric motor (pars.  17-19, 45), being connected to the first set of switches and the second set of switches (within 20), wherein, the second integrated circuit is further configured to: 
in response to a fault detected in the first integrated circuit, selectively control the first set of switches and the second set of switches, and in response to at least one voltage value corresponding to a voltage of the first set of switches being outside of a threshold, performing a safe state operation (pars. 45-46, When the upper arm gate circuit abnormal signal is input from the upper arm gate circuit 30, the lower arm gate circuit 40 causes the lower arm switching circuit 22 to be in the short-circuited state in which all the switching elements thereof are turned on. Accordingly, the motor can be shifted to the safe state. Other points are the same as those of the power conversion device 1 described in the first embodiment. N this case, when the lower arm gate circuit abnormal signal is input from the lower arm gate circuit 40, the upper arm gate circuit 30 causes the upper arm switching circuit 21 to be in the short-circuited state in which all the switching elements thereof are turned on. Even in this case, the motor can be shifted to the safe state).
In regards to claims 2-3, OGURA shows (Figs. 1 and 7) wherein the first high voltage supply is connected in parallel to the first low voltage supply; wherein the second high voltage supply is connected in parallel to the second low voltage supply (see voltage supplies of each power supply circuits 50/70 connected in parallel).
In regards to claim 4, OGURA shows (Figs. 1 and 7) and discloses wherein the at least one voltage value indicates a fault in the inverter (abstract; pars. 27, 38, 46, voltage detection, i.e. falls below a normal voltage range, low-voltage abnormality, motor exceeds a withstand voltage of the switching element, etc.).
In regards to claim 5, OGURA shows (Figs. 1 and 7) and discloses wherein the second integrated circuit is further configured to detect the fault in the first integrated circuit based on an internal signal of the first integrated circuit (i.e. by means of abnormal detection circuits 60, see upper arm and lower arm abnormal signal output, Fig, 7).
In regards to claims 7 and 15, OGURA shows (Figs. 1 and 7) and discloses wherein the electric motor is associated with a vehicle (par. 17).
In regards to claim 8, OGURA shows (Figs. 1 and 7) and discloses wherein the first set of switches and the second set of switches (21/22) selectively control operation of the electric motor (80), (pars. 17-19).
In regards to claims 9 and 16, OGURA shows (Figs. 1 and 7) and discloses wherein the second integrated circuit is configured to perform the safe state operation by turning off the first set of switches and the second set of switches (pars. 5, 26, 31, 35-39, 43-48, i.e.  lower arm switching circuit 22 to cause the one thereof to be in the short-circuited state and turning off all the switching elements of the other switching circuit to cause the other switching circuit to be in the opened state in response to the gate signal from the upper arm gate circuit 30 or the lower arm gate circuit 40).
In regards to claims 10 and 17, OGURA shows (Figs. 1 and 7) and discloses wherein the second integrated circuit (i.e. 70) is configured to perform the safe state operation by enhancing the first set of switches and the second set of switches (pars. 23-24, 29, 32, 36-37, 40-53).
In regards to claims 11 and 18, OGURA shows (Figs. 1 and 7) and discloses wherein, in response to the second integrated circuit selectively controls the first set of switches and the second set of switches, the first integrated circuit provides power to the first set of switches and the second integrated circuit provides power to the second set of switches (pars. 23-24, 29, 32-33, 36-37, 40-53).
In regards to claims 12 and 19, OGURA shows (Figs. 1 and 7) and discloses, wherein, in response to a discontinuance of the fault in the first integrated circuit, the second integrated circuit returns control of the first set of switches to the first integrated circuit (i.e. under normal voltage range, see pars. 23-24, 29, 32, 36-37, 40-59).
Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over OGURA et al. (US 20210050799 A1) in view of Saha et al. (US 9948219 B2).
In regards to claims 6 and 14, OGURA shows (Figs. 1 and 7) and discloses wherein an electric motor but does not explicitly discloses that includes a permanent magnet motor.
However, this is just a matter of intended use to employ a particular motor on this control system. 
Saha further discloses and shows in the inverter, an arm corresponding to a single phase of the alternating current is formed by a series circuit of an upper stage switching element and a lower stage switching element, and the inverter includes freewheeling diodes that are connected in parallel with the respective switching elements so that a direction from a lower stage toward an upper stage is a forward direction, and the electronic control unit causes the switching elements of the inverter to perform a switching operation; a backup power supply that uses the first DC power supply as a power source for the backup power supply; and a changeover control circuit that switches a source of electric power for the electronic control unit to the backup power supply, wherein the changeover control circuit switches the source of electric power for the electronic control unit when the electric power that is supplied from the second DC power supply to the electronic control unit becomes equal to or lower than a predetermined first reference value and electric power that is output from the backup power supply is equal to or higher than a predetermined second reference value, and the electronic control unit uses the electric power supplied from the backup power supply to cause the inverter to perform the switching operation to perform fail-safe control (col. 1, line 50 to col. 2, line 55, see MG motor 80 and engine 70, sult. The positions of magnetic poles of a rotor of the rotating electrical machine 80).
Thus, given the teaching of Saha it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of OGURA to employ PM motor under said protection system since they are more efficient than induction motor or motors with field windings for certain high-efficiency applications such as electric vehicles consequently improving the system reliability.
Related Prior Arts
10.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
US 20120032505 A1 when required electric power required by a drive force generation unit is not more than a threshold value, a converter ECU causes a voltage converting operation of one of the converters that is associated with a power storage device of a higher output voltage to perform voltage converting operation, and causes the voltage converting operation of the other converter to be stopped, based on output voltages of the power storage devices detected by output voltage detection units. The first power storage device and the second power storage device are configured so that one of the power storage devices has a higher power supply voltage by a predetermined value than the power supply voltage of the other power storage device. The predetermined value is defined based on errors which may be included in detected values of the output voltage detection units.
US 20190097565 A1 discloses A motor control device is provided. In this motor control device, a first switching circuit group and a second switching circuit respectively provided between first and second microcomputers and first and second power converters receive drive signals generated by the microcomputers included in the own system and other drive signals generated by a microcomputer other than the microcomputers of the own system, select the own drive signal or the other drive signal according to selection signal from the microcomputers of the own system, and output the selected drive signal to the power converter of the own system. The first and second microcomputers output the selection signals to the switching circuit groups of the own system so as to select the own drive signal when the microcomputers are operating normally, and output the selection signal so as to select the other drive signal when a monitoring circuit of the system detects an faulty in the microcomputers.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846